Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group A: As per structure of Plasma chamber
Species A1 – Figure 3
Species A2 – Figure 13

Group B: As per arrangement for Pressure Control
Species B1 – Figures 2, 3, 10A- 10G
Species B2 – Figure 11
Species B3 – Figure 12

Group C: As per structure of Pressure control device
Species C1 – Figures 10A, 10D
Species C2 – Figure 10B
Species C3 – Figure 10C
Species C4 – Figures 10E, 10F 




Group A:
Species A1 - A plasma generating system, comprising: a waveguide for transmitting a microwave energy therethrough; a plasma chamber coupled to the waveguide and configured to generate a plasma therein using the microwave energy; a flow inlet for introducing an input gas into the plasma chamber; an exhaust gas pipe for carrying an exhaust gas from the plasma chamber, wherein the plasma converts the input gas into the exhaust gas; and
a pressure control device installed in the exhaust gas pipe, and where the plasma chamber includes a forward flow inlet and a reverse flow inlet.
Species A2: A plasma generating system as in Species A1, but where the plasma chamber includes only a forward flow inlet.

Group B:
Species B1: A plasma generating system, comprising: a waveguide for transmitting a microwave energy therethrough; a plasma chamber coupled to the waveguide and configured to generate a plasma therein using the microwave energy; a flow inlet for introducing an input gas into the plasma chamber; an exhaust gas pipe for carrying an exhaust gas from the plasma chamber, wherein the plasma converts the input gas into the exhaust gas; and
a pressure control device installed in the exhaust gas pipe, and where the pressure control is by a pressure control device installed in the gas exhaust pipe.
Species B2: A plasma generating system as in Species B1, but where the pressure control arrangement is through a feedback control unit.


Group C:
Species C1: A plasma generating system, comprising: a waveguide for transmitting a microwave energy therethrough; a plasma chamber coupled to the waveguide and configured to generate a plasma therein using the microwave energy; a flow inlet for introducing an input gas into the plasma chamber; an exhaust gas pipe for carrying an exhaust gas from the plasma chamber, wherein the plasma converts the input gas into the exhaust gas; and
a pressure control device installed in the exhaust gas pipe, and where the pressure control device is a disk.
Species C2: A plasma generating system as in Species C1, but where the pressure control device is a sphere.
Species C3: A plasma generating system as in Species C1, but where the pressure control device is a fabric.
Species C4: A plasma generating system as in Species C1, but where the pressure control device is a tubular structure.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 appears to be generic for species of Groups A and C, and co claim appears to be generic for species if Group B.

The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Chung Park on 08/02/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716